Citation Nr: 0932092	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the request for a waiver of the recovery of an 
overpayment of death pension benefits in the principal amount 
of $16,157.00 was timely.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1951 to April 
1954, and died in May 1989.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 administrative decision issued 
by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) of the regional office (RO) in 
Philadelphia, Pennsylvania, which found the appellant's 
request for a waiver of the recovery of an overpayment of 
pension benefits to be untimely and denied her waiver request 
on that basis.

This matter was remanded for further development by the Board 
in May 2008.



FINDINGS OF FACT

1.  The appellant received a July 19, 2002 letter notifying 
her of an overpayment in the principal amount of $16,157.00 
and that a request for waiver of the overpayment had to be 
received within 180 days.

2. The appellant's request for a waiver of recovery of the 
overpayment was received on May 23, 2005.



CONCLUSION OF LAW

As the appellant's request for waiver of the overpayment 
indebtedness in the principal amount of $16,157.00 was not 
timely filed, a waiver of indebtedness is precluded by law.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).   These 
provisions do not apply in the case or requests for waiver of 
overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

Timeliness of Waiver Request

The appellant states that at the time she received the 
initial indebtedness notice in 2002, she was in the midst of 
bankruptcy proceedings and had misplaced the notice. She also 
contends that she will suffer great financial hardship if the 
indebtedness in not waived.

A request for waiver of a debt other than for loan guaranty 
shall only be considered if made within 180 days following 
the date of a notice of the indebtedness to the debtor.  The 
180-day period may be extended if the individual requesting 
waiver demonstrated to the Chairperson of the Committee that, 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing, including forwarding.   If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. 
§ 5302(a).

The RO granted the appellant's claim for entitlement to death 
pension benefits in an April 1990 administrative decision 
based upon her countable annual income of zero.  Social 
Security income was also reported to be zero.

In December 2001, a letter was sent to the appellant 
informing her that the Social Security Administration had 
advised VA that she had been receiving benefits since the 
year 2000.  The letter relayed that appellant had previously 
reported an income of zero to VA and clarification of this 
discrepancy was requested.  She was further informed that in 
light of this information, VA had proposed to reduce her 
benefits effective December 1998.

A July 2, 2002 letter informed the appellant that the 
proposed benefit reduction had been implemented.

The appellant's request for a waiver of recovery of the 
overpayment was received on May 23, 2005.

In a June 2005 Financial Status Report the appellant reported 
that she received $422.00 per month in Social Security 
benefits and $114.00 per month in VA benefits.

In its August 2005 determination, the RO's COWC indicated 
that the appellant was notified of her $16,157.00 debt and 
her right to request waiver of recovery of that debt by 
letter on July 19, 2002.  It was further noted that appellant 
had failed to submit her request for a waiver of recovery of 
overpayment within 180 days of that notice.

The Board remanded this appeal because available information 
in the claims folder did not show that the appellant had been 
told that she had 180 days to request a waiver of the 
overpayment.

In a January 2009 memorandum signed for the Chief of 
Operations of VA's Debt Management Center it was reported 
that the first demand letter containing the Notice of Rights 
was mailed to appellant's home address on July 19, 2002.  
This letter was not returned due to an incorrect address.  
Accompanying the memorandum was a print-out from the 
Centralized Accounts Receivable Online System (CAROLS) 
computer system documenting that this July 19, 2002 letter 
was sent to the appellant at her home address.

Although a copy of the July 19, 2002 letter is not of record, 
VA officials have certified that it was sent and that it 
advised the appellant of her rights.  The appellant has not 
asserted that the letter was not received or that she was 
unaware of the time limit for requesting a waiver.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be 
presumed that VA properly discharged its official duties by 
properly handling claims submitted by claimants.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary"  Jones 
v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 
(1992).

The presumption of regularity cannot be rebutted unless the 
claimant alleges non-receipt of the communication at issue.  
Baxter v. Principi, 17 Vet. App. 407 (2004).

The appellant has not alleged non-receipt of the July 19, 
2002 letter, but has asserted that she misplaced it during 
the course of her bankruptcy proceedings.  This argument, 
however, could not serve to extend the time period for 
requesting a waiver.  There is no statutory or regulatory 
provision allowing for an extension of the 180 day period 
based on a claimant misplacing a properly sent notice letter.   

Ultimately, the evidence of record shows that the appellant's 
request for waiver of overpayment was not received until May 
23, 2005, more than 180 days subsequent to the July 19, 2002 
letter notifying her of the overpayment and informing her of 
his right to request a waiver.  Thus, the appellant's request 
for waiver of overpayment is not timely, and must be denied 
as a matter of law.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  See Sabonis.


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$16,157.00 was not timely, and the appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


